Citation Nr: 1823467	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-38 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for gout, to include as secondary to service-connected left knee disorder.

2.  Entitlement to an initial rating in excess of 60 percent for a left knee disorder, to include on an extraschedular basis.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to April 1972.  He also served in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (hereinafter Agency of Original Jurisdiction (AOJ)).  

The Veteran testified at a January 2018 videoconference hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's claims file.

In a February 2018 statement, the Veteran's representative requested waiver of initial review by the AOJ for further evidence submitted concerning this appeal.  See 38 C.F.R. § 20.1304(e) (2017).


FINDINGS OF FACT

1.  During the January 2018 Board hearing, the Veteran clearly and unambiguously withdrew his appeal for entitlement to service connection for gout, to include as secondary to his service-connected left knee disorder.

2. The Veteran's left knee disorder currently has the maximum schedular rating allowed under the rating criteria.

3.  The left knee disorder does not manifest a level of severity and symptomatology that is inadequately contemplated by the established criteria found in the rating schedule.

3.  The Veteran's service-connected disorders have more likely than not rendered him unable to obtain and maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's substantive appeal on the issue of entitlement to service connection for gout have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2. The criteria for an initial rating in excess of 60 percent for a left knee disorder, to include on an extraschedular basis, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.71, 4.71a, Diagnostic Code (DC) 5055.

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to a TDIU rating have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  A withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  

During his January 2018 hearing testimony, the Veteran clearly and unambiguously indicated that the he wished to withdraw the appeal for entitlement to service connection for gout pending before the Board.

Inasmuch as the Veteran has withdrawn his appeal regarding the issue of entitlement to entitlement to service connection for gout, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on that issue, and it is dismissed.

Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Relevant regulations do not require that all cases show all findings specified by the Schedule; however, findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7, 4.21.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's disability should be viewed in relation to its history.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's left knee disorder is currently rated under DC 5055.  The criteria of DC 5055 evaluate impairment arising from the prosthetic replacement of a knee joint.  For one year following the implantation of a knee prosthesis, a 100 percent disability rating is assigned.  Thereafter, the minimum disability rating which may be assigned, post-knee replacement is 30 percent.  A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, adjudicators are instructed to rate by analogy to DCs 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).

In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  

There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether his disability picture is adequately contemplated by the rating schedule.  Id. at 115.  If it is not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 116; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director, Compensation Service, (Director) for a determination concerning whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id. 

"The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Extraschedular ratings are only available for an "exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedule standards."  Id.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  Id.; see also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

A total disability rating based upon individual unemployability may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Entitlement to a total rating must be based solely on the impact of a veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

Thus, the Board must evaluate whether there are circumstances in a veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a total disability rating based upon individual unemployability.  38 C.F.R. §§ 3.341(a) , 4.16(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b). 

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis: Left Knee Disorder

The Veteran is currently service-connected for status post total left knee replacement.  This left knee disorder is rated as 100 percent disabling from July 9, 2010, through December 31, 2010; 60 percent disabling from January 1, 2011, through June 11, 2014; 100 percent disabling from June 12, 2014, through July 31, 2015; and 60 percent disabling since August 1, 2015.  The Board notes that an August 2015 rating decision granted a 100 rating from June 12, 2014, through July 31, 2015, under C.F.R. § 4.71a, DC 5055 based on a second total left knee arthroplasty.  

The rating of 60 percent disabling for the periods of January 1, 2011, through June 11, 2014, and since August 1, 2015, is the maximum schedular rating allowed under DC 5055.  Additionally, there is no higher schedular rating available under DC 5256 for unfavorable ankylosis; under DC 5261for limitation of extension; or under DC 5262 for tibia and fibula impairment.  Therefore, a schedular rating in excess of 60 percent for the relevant time periods is not warranted.

The remaining issue is whether remand for referral to the Director of the Compensation Service for extraschedular consideration is warranted.

The Veteran underwent relevant VA examinations May 2011, October 2011, August 2012, September 2014, June 2015, and March 2018.  The symptoms of his left knee disorder generally include limited range of motion, pain, swelling, stiffness, and difficulty standing.  A September 2014 VA examination reflects that symptoms worsen at night and interfere with sleeping.

March 2014 private medical records reflect a finding of failed total knee replacement.  The Veteran underwent a second total left knee arthroplasty because of the failed knee replacement and ensuing infection.  See July 2014 Private Medical Records.  The Board notes that the Veteran has a temporary 100 percent rating from June 12, 2014, through July 31, 2015, which reflects a disability rating for the second total left knee arthroplasty.

Lay statements reflect that the Veteran's left knee disorder has caused decreased mobility and a decline in his recreational activities and ability to do chores.  See April and May 2015 Lay Statements.  Additionally, the Veteran testified to experiencing left knee symptoms including pain; swelling; difficulty putting on shoes; difficulty bending; difficulty sleeping, including in a regular bed; and the effects of his medication, which makes him "inoperable."  See January 2018 Hearing testimony.  The Veteran and his acquaintances are competent to report observing and experiencing and these symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

After reviewing the evidence of record, the Board finds that the preponderance of the probative evidence establishes that the Veteran's left knee disorder does not present an exceptional or unusual disability picture. 

The Veteran's left knee disability causes painful limitation of motion, weakness, and fatigue.  The Veteran's left knee symptoms have been evaluated under criteria contemplating chronic residuals of total knee arthroplasty, including severe, painful motion or weakness in the affected extremity.  His left knee symptoms are contemplated in the very broad criteria under DC 5055.  Thun v. Shinseki, 22 Vet. App. 111, 115 (2008).  The Veteran testified that he had difficulty sleeping.   The September 2014 VA examiner indicated this difficulty was a result of the left knee disorder symptoms, including pain, which are contemplated under DC 5055.  Additionally, the effect of the left knee pain and medication on the Veteran does not indicate a level of severity and symptomatology inadequately expressed by the established criteria found in the rating schedule as DC 5055 contemplates "severe" pain.  Id.  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order.  

In sum, the Board concludes that the preponderance of the evidence of record is against a finding that the Veteran's left knee disorder warrants remand for referral to the Director for consideration of an extraschedular rating as all aspect of symptoms and functional impairments are reflected in his assigned schedular ratings.  

Analysis: TDIU

The Veteran seeks entitlement to a TDIU rating based on his service-connected disabilities.  

The Veteran is currently rated as 60 percent disabled for a left knee disorder; 30 percent disabled for right knee disorder; and noncompensable ratings are in effect for bilateral hearing loss and scars on the knees bilaterally.  His combined rating is 80 percent disabled.  See March 2018 Rating Decision Codesheet.  For the purposes of determining TDIU, disabilities of both lower extremities, including the bilateral factor, are considered as one disability.  The disabilities of his lower extremities combine for a rating of 80 percent.  Therefore, the Veteran meets the criteria for TDIU consideration under 38 C.F.R. § 4.16(a).  Further, the claims file contains some evidence that he cannot secure or follow substantially gainful employment due to his service-connected disorders.

The record reflects that the Veteran's highest level of education attained was four years of high school.  See May 2012 TDIU Application.  After service, he worked as a heavy machinery operator until January 2012.  Id.

The record contains a July 2012 letter from the Veteran's former employer that indicates knee surgery prevents the Veteran from physically operating equipment or walking to get in equipment.  Because of liability, the employer indicated that the Veteran would not be sent on any further jobs.  

A December 2012 VA counseling report indicated that the Veteran was unemployable because of several disorders, including service-connected left knee and bilateral hearing loss, but also including nonservice-connected gout, tinnitus, and a psychiatric disorder.

In June 2015, a VA examiner determined that the Veteran's left knee disorder prevents work as a heavy equipment operator because it prevented him from climbing onto equipment or operating foot controls.  In a July 2015 addendum, the examiner indicated that the Veteran could engage in sedentary employment that does not require prolonged standing and walking.  See also October 2011 VA Examination.  A March 2018 VA examiner determined that the Veteran's service-connected bilateral knee disorders prevented  the Veteran from employment that required prolonged walking, kneeling, squatting, and lifting or carrying over 15 pounds.

During his May 2015 hearing testimony, the Veteran stated that his left knee disorder caused stiffness and pain that prevented him from working as a heavy machine operator.  See also May 2015 Lay Statement.  The Veteran is competent to report experiencing and these symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds the testimony to be probative and credible.

The record contains clear evidence that the Veteran can no longer work as a heavy machinery operator, and likely is unable to obtain or maintain any other non-sedentary employment.  See e.g., July 2012 Letter; March 2018 VA Examination.  However, the record also contains evidence that the Veteran may be able to obtain and maintain sedentary employment.  See, e.g., October 2011 VA Examination; July 2015 VA Examination Addendum.  

When resolving reasonable doubt in favor of the Veteran, the Board finds that the combined symptoms of the Veteran's service-connected disabilities, rated as 80 percent disabling, precluded his ability to perform his prior vocation as a heavy machinery operator, or any other non-sedentary occupation.  When considering his limited educational level and previous employment history, the record does not reveal any type of sedentary employment wherein the Veteran could earn substantially gainful employment.  See Bowling v. Principi, 15 Vet. App. 1, 7 (2001).  Resolving reasonable doubt in the Veteran's favor, entitlement to a TDIU is granted.


ORDER

The appeal as to the claim for entitlement to service connection for gout, to include as secondary to service-connected left knee disorder, is dismissed.

Entitlement to a disability rating in excess of 60 percent for a left disorder from January 1, 2011, through June 11, 2014, and since August 1, 2015, is denied.

Entitlement to a TDIU rating is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


